Citation Nr: 0017585	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972 and from August 1972 to August 1974.

This appeal arises from an August 1995 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The case was remanded 
from the Board to the RO in January 1998 to afford the 
veteran a hearing.  A videoconference hearing was conducted 
in May 1998 by the undersigned member of the Board.

The case was again remanded from the Board to the RO in 
November 1998 for additional development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected hypertension is currently 
manifested by diastolic pressure predominately measuring less 
than 110; systolic pressure measuring predominately less than 
200; and the continuous requirement of medication.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

By decision of the Board dated in August 1987, entitlement to 
service connection for hypertension was granted.  By rating 
decision in October 1987, the grant of service connected was 
effectuated and a noncompensable evaluation was assigned 
effective from December 1984.

On VA examination in October 1994, blood pressure readings 
included 158/108 sitting, 160/106 in a recumbent position, 
and 160/108 in a standing position.  Auscultation of the 
heart was unremarkable without any gallops, murmurs or rubs.  
The diagnoses were poorly controlled blood pressure and 
history of atypical chest pain with normally graded exercise 
test.  

By rating decision in December 1994, a 10 percent evaluation 
was assigned for hypertension effective from July 1994 based 
on the presence of diastolic pressure readings of 
predominately 100 or more.

The veteran testified in May 1998 that he was currently 
employed as a maintenance person at an apartment complex; 
that he had missed 3 or 4 days from work in the last month 
due to hypertension; that his blood pressure readings were 
highest when he performed physical labor; that he was 
currently on medication; that his blood pressure readings 
were most consistently 160/100; that he suffered from 
shortness of breath with chest tightness and pain which 
limited his activities; and that his employer made some 
accommodations for him at work for his hypertension.

On VA hypertension examination in May 1999, it was noted that 
the veteran's claims folder was available for the examiner to 
review.  Complaints included chest pain, headaches, dizziness 
following sexual encounters, right thumb pain, tremors, an 
inability to concentrate and a feeling that his blood 
pressure was going up when he became aggravated at work.  The 
veteran was hospitalized in April 1995 with chest pain and 
tightness and a blood pressure reading of 178/112.  A Stress 
thallium test was interpreted as normal.  Blood pressure went 
from 140/90 to 210/120 during the testing.  The 
electrocardiogram component of the test was normal.  The 
veteran reported that he tried to avoid stressful situations 
as stress during work caused him to have tremors and 
headaches.  The veteran was on a stable course of 
medications.  The veteran smoked 3/4 of a pack of cigarettes a 
day and had done so for many years.  A chest x-ray in April 
1995 showed hyperinflation consistent with obstructive 
pulmonary disease and old granulomatous disease.  The veteran 
worked as a maintenance man and supervisor for apartment 
complexes.  

On examination, blood pressure was 170/98 in the right arm 
and 168/98 in the left arm.  The veteran was in no apparent 
distress and he seemed to be extremely physically fit.  
Cardiovascular examination revealed a normal rate and rhythm.  
S1 and S2 were normal.  There was an occasional S4 gallop.  
Jugular venous pressure was normal.  No murmurs or rubs were 
appreciated.  There was no peripheral edema, cyanosis or 
costovertebral angle tenderness on palpation.  A diagnosis of 
a history of hypertension was noted.  Although hypertension 
was a known risk factor for coronary artery disease, stroke 
and kidney disease etc., the fact that the veteran had a 
normal GXT thallium weighed in favor of the idea that he did 
not have cardiovascular disease at this point in time.  The 
veteran was a smoker which helped to raise his blood 
pressure.  It seemed that the veteran had an abnormal 
response to stress resulting in a possible enraged state 
which, in turn, could elevate his blood pressure.  There was 
a family history of hypertension and stroke so it was 
possible that the veteran had hypertensive renal disease with 
possible renal artery stenosis.  A captopril renal scan and a 
GXT thallium test were ordered to provide a baseline 
electrocardiogram and a characterization of the veteran's 
blood pressure response during exercise as well as to 
determine whether he had any evidence of coronary artery 
disease.  The diagnoses were essential hypertension and rule 
out renal artery stenosis.

An August 1999 addendum to the  VA hypertension examination 
indicates that a captopril renal scan had been performed in 
June 1999.  The scan was normal with no evidence of renal 
artery stenosis.  The Captopril renal scan in essence was 
read as normal thereby ruling out obvious renal artery 
stenosis as a primary cause of the veteran's hypertension.  
Soon thereafter, an exercise Thallium test was performed.  
The veteran exercised for 7 minutes to a maximum heart rate 
of 155 beats per minute which was 90 percent of the predicted 
maximum with an increase in blood pressure from 140/80 to 
200/130.  Both the exercise and the delayed resting 
myocardial images were normal.  The lung to heart uptake 
ratio was normal.  The impression was a normal exercise 
myocardial study.  Based on these studies, it did not appear 
that the veteran had limitations in ordinary activity and he 
did not appear to be limited with regard to employability due 
to hypertension.  There did not appear to be any limits on 
the veteran's daily activities or employability due to 
hypertension.  

VA outpatient treatment records include the following blood 
pressure readings.  In August 1994, 154/98; in April 1995, 
178/112 and 200/108; in June 1995, 128/84 and 124/86; in 
October 1995, 123/73, 123/78, 130/83 and 130/84; in February 
1996, 150/90; and in October 1996, 150/86.


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, all current treatment records have been 
obtained and a VA rating examination has been conducted.  

The Court has held that when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service connection is in effect for hypertension, assigned a 
10 percent evaluation since July 1994 under DC 7101 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension- were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A higher, 20 percent, evaluation is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  Note 
(1) following the criteria states "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more, and a higher, 20 percent, evaluation where 
diastolic pressure predominantly measures 110 or more with 
definite symptoms.  Note 1 following the criteria states "For 
the 40 percent and 60 percent ratings under code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings."  Note 2 following the criteria states 
"When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).

In the February 2000 supplemental statement of the case, the 
veteran was given notice of the old and new criteria 
governing the evaluation of hypertension (38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999)) and his claim was evaluated 
under both criteria.  The Board must analyze whether its 
evaluation of the veteran's hypertension would be more 
favorable under the old or new regulations-as required by 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board notes that the new regulations are not substantially 
different from the old regulations; moreover, where the 
regulations differ, they benefit the veteran.

Concerning the evaluation of the hypertension, the revised 
regulations effected the following changes.  First, they 
added the text of Note 2 of the old criteria to the text of 
the criteria required to warrant a 10 percent evaluation in 
the new criteria.  Second, they added a systolic measurement-
as an alternative requirement, not an additional one-to the 
criteria required to warrant 10 and 20 percent evaluations.  
Third, they removed the requirement for "definite", 
"moderately severe", and "severe" symptoms required to 
warrant 20, 40, and 60 percent evaluations, respectively.  
Fourth, they removed Note 1 of the old criteria and added 
Notes (1) and (2).  The text of these notes are quoted in 
their entirety above.  Essentially, Note (1) of the new 
criteria takes the place of Note 1 in the old criteria, 
strengthening the requirement for repeated blood pressure 
checks and defining the diastolic and systolic measurements 
required for a diagnosis of hypertension; whereas Note (2) 
concerns hypertension due to aortic insufficiency or 
hyperthyroidism, and does not apply to the current situation.

The Board further notes that, as revised by the new 
regulations, Diagnostic Code 7101 requires the same diastolic 
measurements under each rating provided, without further 
symptomatology, and that the systolic measurements, where 
added, are optional, not additional.  Hence, evaluation of 
the veteran's hypertension under either the old or the 
revised criteria would not result in a higher evaluation in 
the present case.  See Karnas, supra; VAOPGCPREC 11-97 
(O.G.C. Prec. 11-97).  Concerning the applicable regulations 
as a whole, the Board finds that neither the old nor the new 
rating criteria are more favorable to the veteran.

As noted above, the veteran's hypertension has been evaluated 
as 10 percent disabling.  To warrant the assignment of a 
higher, 20 percent evaluation, the veteran must exhibit 
systolic pressure predominantly 200 or more, under the new 
criteria, or diastolic pressure predominantly 110 or more, 
under either the new or the old criteria.  

On VA examination in October 1994, the highest systolic 
reading was 160 and the highest diastolic reading was 108.  
He was hospitalized in April 1995 with a reading of 178/112.  
The highest systolic reading on examination in May 1999 was 
170 and the highest diastolic reading was 98.  These readings 
are consistent with readings taken during VA outpatient 
treatment in the mid to late 1990s.  Moreover, the veteran 
testified in May 1998 that his blood pressure reading was 
most consistently around 160/100.

After review of the above medical evidence, the Board finds 
that the 10 percent evaluation assigned to the veteran's 
service-connected hypertension is appropriate. Specifically, 
blood pressure measurements in the medical records simply do 
not show that the veteran's hypertension is manifested by 
diastolic measurements predominantly 110 or more, or systolic 
measurements predominantly 200 or more.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
record shows that the veteran has not been frequently 
hospitalized for hypertension.  The veteran testified that he 
had lost significant time from work due to hypertension; this 
issue was addressed by the VA examiner in May and August 
1999.  Diagnostic testing to include a Captopril renal scan 
and exercise Thallium testing were performed.  Based on these 
studies and the entire record, the examiner concluded that 
the veteran did not appear to be limited in his employability 
due to hypertension.  Thus, there is no evidence that the 
impairment resulting from hypertension warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service connected hypertension is adequately compensated 
by the 10 percent schedular 

evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected hypertension is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

